DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed on 14 September 2021.
After thorough search and examination of the present application and in light of the prior art made of record, and in response to the BPAI decision made on 14 September 2021, claims 1-18 are allowed.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a verbal telephone communication with Grover, Douglas (Reg. No.: 52974) on 9 December 2021.
The claims filed on 26 November 2019 have been amended as follows: 
Amendments to the claims:
1. (Currently Amended) A system for providing real-time monitoring and analysis of query execution, the system comprising of:
	a processor to:
obtain a query plan for a database query 
generate a query tree based on the query plan, wherein the query tree comprises a plurality of operator nodes each of which is associated with a corresponding operator in the query plan;
collect performance metrics from the database, wherein the performance metrics measure performance of the database query during execution of the database query in 
display the query tree with the performance metrics, wherein a related portion of the performance metrics is displayedas a graphical representation inside each of the plurality of operator nodes; 
as the execution of the database query continues, collect updates to the performance metrics from the database; and
in response to collecting , in real-time, the related portion of the performance metrics displayedas the graphical representation inside each of the plurality of operator nodes based on the updates to the performance metrics.

2. (Currently Amended) The system of claim 1, wherein the processor is further to:
display an overview tree of the query plan, wherein the overview tree is used to navigate to a different extent in a 

3. (Currently Amended) The system of claim 1, wherein the processor is further to:
display a progress indicator to show an corresponding to 

4. (Original) The system of claim 1, wherein the database is a parallel database comprising a plurality of database computing devices, and wherein the query plan is executed in parallel on the plurality of database computing devices.

5. (Currently Amended) The system of claim 1, wherein the processor is further to:
identify a plurality of critical paths in the query tree based on the performance metrics; and
determine a plurality of tree subsets based on the plurality of critical paths, wherein each of the plurality of tree subsets includes a critical path of the plurality of critical paths and descendent nodes of the critical path from 

6. (Original) The system of claim 5, wherein the processor is further to:
in response to a user selecting a target subset of the plurality of tree subsets, generate a new subquery for the target subset comprising additional syntax that allows operators in the target subset to be executed in the database; and
display an isolated query tree for the new subquery.

7. (Currently Amended) The system of claim 1, wherein the display of a

8. (Currently Amended) A method for providing real-time monitoring and analysis of query execution, the method comprising:
obtaining a query plan for a database query 
generating a query tree based on the query plan, wherein the query tree comprises a plurality of operator nodes each of which is associated with a corresponding operator in the query plan;
collecting performance metrics, in real-time, from the database during the execution of the database query;
displaying the query tree with the performance metrics, in real-time, wherein a related portion of the performance metrics is displayed as a graphical representation inside each of the plurality of operator nodes; 
identifying a plurality of critical paths in the query tree based on resource usage determined from the performance metrics; and 
responsive to identifying the plurality of critical paths in the query tree, updating a display of operator nodes associated with the plurality of critical paths in the query tree.

9. (Currently Amended) The method of claim 8, further comprising:
display a progress indicator to show an corresponding to 

10. (Currently Amended) The method of claim 8, further comprising:
determining a plurality of tree subsets based on the plurality of critical paths, wherein each of the plurality of tree subsets includes a critical path of the plurality of critical paths and descendent nodes of the critical path from 

11. (Original)	The method of claim 10, further comprising:
in response to a user selecting a target subset of the plurality of tree subsets, generating a new subquery for the target subset comprising additional syntax that allows operators in the target subset to be executed in the database; and
displaying an isolated query tree for the new subquery.

12. (Currently Amended) The method of claim 8, wherein a

13. (Currently Amended) A non-transitory machine-readable storage medium encoded with instructions executable by a processor for providing real-time monitoring and analysis of query execution, the machine-readable storage medium comprising instructions to:
obtain a query plan for a database query 
generate a query tree based on the query plan, wherein the query tree comprises a plurality of operator nodes each of which is associated with a corresponding operator in the query plan;
collect performance metrics from the plurality of database devices, wherein the performance metrics measure performance of the database query during execution of the database query on the plurality of database devices;
display the query tree with the performance metrics, wherein a related portion of the performance metrics is displayed as a graphical representation inside each of the plurality of operator nodes, and wherein each of the plurality of operator nodes is shown to be associated with at least one of the plurality of database devices; 
as the execution of the database query continues, collect updates to the performance metrics from the database; and
in response to collecting , in real-time, the related portion of the performance metrics displayed as the graphical representation inside each of the plurality of operator nodes based on the updates to the performance metrics.

14. (Currently Amended) The machine-readable storage medium of claim 13, wherein the machine-readable storage medium further comprises instructions to:
identify a plurality of critical paths in the query tree based on the performance 
determine a plurality of tree subsets based on the plurality of critical paths, wherein each of the plurality of tree subsets includes a critical path of the plurality of critical paths and descendent nodes of the critical path from 

15. (Previously Presented) The machine-readable storage medium of claim 14, wherein the machine-readable storage medium further comprises instructions to:
in response to a user selecting a target subset of the plurality of tree subsets, generate a new subquery for the target subset comprising additional syntax that allows operators in the target subset to be executed in the database; and
display an isolated query tree for the new subquery.

16. (Previously Presented) The system of claim 1, wherein the processor is further to:
identify a plurality of critical paths in the query tree based on resource usage determined from the performance metrics; and 
responsive to identifying the plurality of critical paths in the query tree, update a display of operator nodes associated with the plurality of critical paths in the query tree.

17. (Currently Amended) The method of claim 8, further comprising:
as the execution of the database query continues, collecting updates to the performance metrics from the database; and
responsive to receiving the updates to the performance metrics, updating the related portion displayed as the graphical representation inside each of the plurality of 

18. (Previously Presented) The machine-readable storage medium of claim 13, wherein the processor is further to:
identify a plurality of critical paths in the query tree based on resource usage determined from the performance metrics; and 
responsive to identifying the plurality of critical paths in the query tree, update a display of operator nodes associated with the plurality of critical paths in the query tree.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts made of record do not teach or fairly suggest the combination of elements, as recited in Independent Claim 1. 
More specifically, the prior arts of records do not specifically suggest the combination of:
“…generate a query tree based on the query plan, wherein the query tree comprises a plurality of operator nodes each of which is associated with a corresponding operator in the query plan;
collect performance metrics from the database, wherein the performance metrics measure performance of the database query during execution of the database query in 
display the query tree with the performance metrics, wherein a related portion of the performance metrics is displayedas a graphical representation inside each of the plurality of operator nodes; 
as the execution of the database query continues, collect updates to the performance metrics from the database; and
in response to collecting , in real-time, the related portion of the performance metrics displayedas the graphical representation inside each of the plurality of operator nodes based on the updates to the performance metrics.”
	Independent Claim 13 have similar limitations as Claim 1. Thus, independent Claim 13 are allowed for the similar reason.
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record. The Dependent Claims 1, 2, 3, 4, 5, 6, 7, 16, 14, 15 and 18 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

The following is an examiner’s statement of reasons for allowance: The prior arts made of record do not teach or fairly suggest the combination of elements, as recited in Independent Claim 8. 
More specifically, the prior arts of records do not specifically suggest the combination of:
“…generating a query tree based on the query plan, wherein the query tree comprises a plurality of operator nodes each of which is associated with a corresponding operator in the query plan;
collecting performance metrics, in real-time, from the database during the 
displaying the query tree with the performance metrics, in real-time, wherein a related portion of the performance metrics is displayed as a graphical representation inside each of the plurality of operator nodes; 
identifying a plurality of critical paths in the query tree based on resource usage determined from the performance metrics; and 
responsive to identifying the plurality of critical paths in the query tree, updating a display of operator nodes associated with the plurality of critical paths in the query tree…”
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record. The Dependent Claims 14, 15 and 18 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Oracle, “Real-Time SQL Monitoring,” Year 2009 is found as the most relevel prior art after examiner’s search. See Oracle, page 6, Fig. 4, “Figure 4: Monitored SQL Execution Details page,” which discloses displaying hierarchal/tree structure on the left side and corresponding actual/real-time performance metrics which are displayed as graphic representation (e.g. a green bar of “CPU activity %”) of the operations are in columns on the right side. Oracle is similar to Hu 20090077013 (cited as prior art in the previous office action). 
Hu, Fig. 2, discloses query tree with operation nodes on the left side (see area 210, where top of each node has estimated performance metrics, “Estimated rows selected 2,097,152”). Further, Hu discloses displaying both estimate performance metrics and actual performance metrics on right side (see area 220, which displays “Estimated rows selected,” “Estimated Cost Information” and “Actual Runtime Information”) of the operation (e.g. Fig. 2, Item 217).
In light of Board decision, where the rejections were reversed when Hu was cited in the previous rejection, Oracle (which also discloses displaying query operation tree on the left side and actual performance information on the right side) is not sufficient enough to teach the missing elements.
Ford, "SQL Server Query Execution Plans in SQL Server Management Studio," 2009, discloses Actual Execution Plans, but Actual Execution Plans does not change in real time while the query is running.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169